 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     THOMAS W. MCNAMARA,                              )
 4                                                    )
                          Plaintiff,                  )        Case No.: 2:17-cv-02968-GMN-NJK
 5
            vs.                                       )
 6                                                    )                     ORDER
     GARY PATTEN, et al.,                             )
 7                                                    )
                          Defendants.                 )
 8                                                    )
 9
10         Pending before the Court is the Motion to Dismiss Plaintiff Thomas McNamara’s
11   (“Plaintiff”) Motion for Reconsideration, (ECF No. 47), in which he requests that the Court
12   withdraw the Order, (ECF No. 45), issued by the Honorable James C. Mahan and the
13   accompanying Judgment, (ECF No. 46), “reopen the case, and order the appropriate relief,
14   whether that be the transfer or reassignment of this case to [Judge Navarro] . . . .” (Mot.
15   Recons. 5:11–13, ECF No. 47). Subsequent to the filing of Plaintiff’s Motion, the case was
16   transferred to the undersigned, pursuant to the Court’s Omnibus Transfer Order, (ECF No. 49).
17   Defendant Gary Patten and Defendant Pano Advisors, Inc. (collectively, “Defendants”) then
18   filed a Response, (ECF No. 52), indicating that they “do not oppose Plaintiff’s Reconsideration
19   Motion.” (Resp. 4:14–15, ECF No. 52). Defendants further indicate that in the event Plaintiff’s
20   Motion is denied, then alternatively, the Court should grant Defendant’s Cross Motion to
21   Correct or Amend Judgment, (ECF No. 52).
22         Accordingly, because the Omnibus Transfer Order, (ECF No. 49), eliminates the need for
23   Plaintiff’s requested relief, IT IS HEBEBY ORDERED that Plaintiff’s Motion for
24   Reconsideration, (ECF No. 47), is DENIED as moot.
25   ///


                                                 Page 1 of 2
 1         Moreover, because Defendants’ Motion, (ECF No. 52), is phrased in the alternative, IT
 2   IS FURTHER ORDERED that Defendants’ Cross Motion to Correct or Amend Judgment,
 3   (ECF No. 52), is DENIED as moot.
 4         IT IS FURTHER ORDERED that the Judgment, (ECF No. 46), is VACATED, and
 5   that this matter shall be REOPENED.
 6         IT IS FURTHER ORDERED that Defendants shall have until September 26, 2019, to
 7   refile their Motion to Dismiss, should they elect to do so.
 8                      12 day of September, 2019.
            DATED this _____
 9
10                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
11                                                 United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
